Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-3 and 5-24, no cited art discloses, a circuit operable to provide a supply voltage to a device under test, the circuit comprising a control source, a switchable resistor and a regulator connected and operative as recited in claim 1 and “wherein the circuit is further configured to inject a compensation signal into a control loop comprising the regulator, the controlled source and the switchable resistor to ATSS-0589-02N01 USPage 2change the voltage provided by the controlled source and to partially compensate a change of a voltage drop across the switchable resistor, wherein the change in the voltage drop is responsive to a changing of the switch state of the switchable resistor, and wherein the compensation signal is injected into the control loop between the regulator and the controlled source” (Examiner’s emphasis).
There is no cited art that discloses all of the elements connected and operative as recited in claim 1 and wherein the compensation signal is injected between the regulator and the controlled source.  There is no seen motivation for providing the compensation signal at the point between the regulator and the controlled source in the prior art, since the prior art discloses specific techniques and circuitry for providing compensation signals that are injected into areas that do not include a point between the regulator and the controlled source.  Modifying the circuit to provide the correction signal to such a point would be deleterious to the operation of the compensation 
Claim 25 is allowed for similar reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849